Citation Nr: 0713749	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  97-13 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
residuals of a gunshot wound to the right ankle with tarsal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to May 
1969.  His military records show that he served in the 
Republic of Vietnam with the United State Marine Corps and 
that his decorations include the Combat Action Ribbon and the 
Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Washington, D.C., 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, denied his claim for VA compensation 
for a right knee disability (claimed as secondary to service-
connected residuals of a gunshot wound to the right ankle 
with tarsal tunnel syndrome).

In July 2003 and January 2006, the Board remanded the case to 
the RO for further evidentiary and procedural development.  
Thereafter, the denials of the claims on appeal were 
confirmed in March 2005 and September 2006 supplemental 
statements of the case.  The case was returned to the Board 
and the veteran now continues his appeal.


FINDING OF FACT

The medical evidence does not show the veteran's right knee 
disability, is related to his service-connected residuals of 
a gunshot wound to the right ankle with tarsal tunnel 
syndrome.


CONCLUSION OF LAW

The veteran's right knee disability is not proximately due to 
or the result of his service-connected residuals of a gunshot 
wound to the right ankle with tarsal tunnel syndrome.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. §3.310 
(2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim by means of letters sent to him in March 2002, December 
2003, February 2004 and February 2006.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here however, the VCAA was not enacted 
until after the initial rating decision at issue.  Moreover, 
even though VCAA notification was given in this case after 
the initial decision from which the appeal arose, any timing 
deficiency was cured by readjudicating the claim following 
provision of adequate notice.  So the post-decisional notice 
was harmless error.  See Mayfield v. Nicholson, No. 02-1077 
(Dec. 21, 2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided Dingess 
notice concerning the downstream disability rating and 
effective date elements of his claim.  But this is 
nonprejudicial because the Board is denying his underlying 
claim for service connection, so these downstream disability 
rating and effective date elements become moot.  See Bernard 
v. Brown, 4 Vet. App. 384(1993).

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal and the 
veteran has been provided an examination to obtain a medical 
opinion concerning the cause of his right knee disability, 
including whether it is somehow attributable to his already 
service-connected residuals of a gunshot wound to the right 
ankle.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no suggestion on the current record there remains 
evidence that is pertinent to the issue on appeal that has 
yet to be secured.  The appeal is ready to be considered on 
the merits.



Pertinent Laws and Regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the Board observes that the veteran and 
his representative have limited their arguments to the 
premise of secondary service connection.  The veteran has 
steadfastly maintained that his claimed condition of a right 
knee disability, is due to his service-connected residuals of 
a gunshot wound to the right ankle.  There is no indication 
in the file that he is also claiming the right knee 
disability is directly related to his military service.  See 
VA Form 9, dated in August 1996; VA Form 646, dated in 
November 2004; and Informal Brief of Appellant, dated in June 
2005.  Consequently, the Board's analysis will address solely 
his claim of entitlement to secondary service connection, as 
he has specifically contended this basis - and this basis 
only - as the grounds of his purported entitlement.

With respect to Wallin element (1), current disability, VA 
examination in January 2004 resulted in a diagnosis of 
probable early degenerative arthritis of the right knee 
joint.  Therefore, element (1) has been satisfied.

With respect to element (2), service connection is in effect 
for residuals of a gunshot wound to the right ankle with 
tarsal tunnel syndrome, evaluated as 30-percent disabling.  
So element (2) also has been satisfied.

With respect to Wallin element (3), though, medical nexus, 
there is none which supports the veteran's contention and 
this is fatal to his claim.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . .  As is true with any 
piece of evidence, the credibility and 
weight to be attached to these opinions 
[are] within the province of the 
adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

A February 1989 statement from R.J. Warchol, M.D., Chief of 
the Pain Control Section at the Washington, D.C. VA medical 
center (VAMC), noted that the veteran was referred to the 
Pain Control program for assistance in finding a way to cope 
with his pain without the use of addictive medications.  The 
veteran related that his bodily pain stemmed from a gunshot 
wound to his right ankle during service.  The examiner 
explained that pain typically involved other body parts which 
may not have been directly involved in the initial injury.  
In the veteran's specific case, he reported pain on the right 
side of his body, which included his leg, knee, lower back 
and neck.  The examiner indicated that sometimes subtle 
changes in posturing to accommodate the site of pain, lead to 
abnormal use of otherwise uninvolved muscles to maintain 
balance.  He further commented that rather than becoming 
accustomed to these changes, chronic muscular spasticity 
results which gives the sense that pain has spread to other 
areas.  

To the extent that this opinion suggests a possible nexus, 
the Board finds it to be of little probative value.  The 
opinion is general and speculative in nature, and did not 
note an independent review of the record to take into account 
all of the relevant medical and other evidence.     

During the veteran's January 2004 VA orthopedic examination, 
the examiner noted that he had reviewed the veteran's entire 
claims folder.  The veteran reported complaints of right knee 
pain which began in the early 1980's, and pain and weakness 
of the knee caused him to fall frequently.  He denied the use 
of any assistive devices when walking.  On examination, no 
joint effusion was found and his ligaments were intact.  His 
range of motion was normal and he was able to sit in a chair 
and cross his legs as well as put on his socks and shoes.  
The diagnosis was probable early degenerative arthritis of 
the right knee joint.  An X-ray study of the right knee 
showed that the knee joint was intact and no fracture or 
dislocation was noted.  The examiner opined that he could not 
state that the veteran's right knee disability was just as 
likely as not the result of his service-connected residuals 
of the gunshot would to the right ankle.  He further stated 
that there were not enough objective findings of the right 
knee, to include X-ray studies, examination reports, and 
history review, to make this determination.

In a February 2006 addendum report, provided by the VA 
examiner which conducted the January 2004 VA orthopedic 
examination, he again reported that he thoroughly reviewed 
the veteran's entire claims folder and he recited the 
veteran's medical history.  He commented that during his 
January 2004 examination he did not find any significant 
abnormal physical findings of the right knee to indicate why 
the veteran suffered from discomfort or weakness.  Due to the 
lack of objective abnormal findings, the examiner could not 
explain what was causing the veteran's right knee discomfort 
and could only gather that he may be suffering from 
arthritis.  He concluded that based on his January 2004 
examination (to include the objective findings), and an 
extensive review of the veteran's claims folder, it would be 
speculation to state that the current right knee disability 
was due to residuals of a gunshot wound to the right ankle.  

This also is not a sufficient basis to grant service 
connection.  The reasonable doubt doctrine requires that 
there be a "substantial" doubt and "one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  Likewise, the requirement 
in section 3.310(a), as noted above, requires a "proximate" 
connection between a service-connected condition and a non-
service-connected one, i.e., a cause "which in natural and 
continuous sequence unbroken by any new independent cause 
produces an event, and without which the injury would not 
have occurred."  Barron's Legal Guides Law Dictionary 63 
(1984).  Based on the medical opinion evidence in this case, 
it cannot be said that the veteran's right knee disability is 
casually connected to his service-connected residuals of a 
gunshot wound to the right ankle, or that, without his having 
contracted a gunshot wound to the right ankle, a right knee 
disability would not have occurred.  

In essence, the veteran argues that his service-connected 
residuals of a gunshot wound to the right ankle caused or 
exacerbated his right knee disability.  However, it is now 
well established that his lay statement on medical matters, 
such as etiology, is entitled to no weight or probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(lay persons without medical training are not competent to 
offer opinions on medical matters such as diagnosis or 
etiology); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).    

The determinative question presented in this case, i.e. the 
relationship, if any, between the veteran's right knee 
disability and his service-connected residuals of a gunshot 
wound to the right ankle, is entirely medical in nature.  
Just as the veteran himself is not competent to offer medical 
opinions concerning such relationship, the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

In summary, the preponderance of the evidence is against the 
veteran's claim for service connection for a right knee 
disability as secondary to his service-connected residuals of 
a gunshot wound to the right ankle.  And since the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt concerning this to resolve in his favor.  
See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
     

ORDER

Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
residuals of a gunshot wound to the right ankle with tarsal 
tunnel syndrome is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


